UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-6816



CLAYTON E. YOUNG,

                                                Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICES; WARDEN GREEN,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
02103-RWT)


Submitted:   August 23, 2007                 Decided:   August 30, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Clayton E. Young, Appellant Pro Se. Philip Melton Andrews, KRAMON
& GRAHAM, Phillip Michael Pickus, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clayton E. Young seeks to appeal the district court’s

orders granting summary judgment to defendants on his 42 U.S.C.

§ 1983 (2000) complaint, and denying his subsequent motion to

compel discovery and request for documentation.              We dismiss the

appeal   of    the   order   granting   summary   judgment    for   lack   of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”         Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

March 22, 2007.      The notice of appeal was filed on April 28, 2007.*

Because Young failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal of the order granting summary judgment to defendants.




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                    - 2 -
             With   respect   to   the   district     court’s   order   denying

Young’s motion to compel discovery and request for documentation,

we   have    reviewed   the   record     and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Young v. Corr. Med. Servs., No. 8:06-cv-02103-RWT (D. Md.

Apr. 24, 2007).      We deny Young’s motion to appoint counsel.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        AFFIRMED IN PART AND

                                                           DISMISSED IN PART




                                    - 3 -